COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                             NO. 02-16-00151-CV


MARK REILLY                                                       APPELLANT

                                          V.

LYNN REILLY                                                        APPELLEE
                                      ------------

           FROM THE 431ST DISTRICT COURT OF DENTON COUNTY
                     TRIAL COURT NO. 14-01009-431

                                      ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                      ------------

       We have considered appellant’s unopposed “Motion to Dismiss Appeal.”

We grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1),

43.2(f).

       Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                     PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and SUDDERTH, J.

DELIVERED: June 16, 2016




       1
       See Tex. R. App. P. 47.4.